In a proceeding to invalidate the certificates filling vacancies after declination, which designated respondents Marcia A. Merrill, Pauline Padula, John T. Merrill and Guido Padula as candidates in the Conservative Party Primary Election to be held on June 23,1970 for the Party positions of County Committeemen in the Town of Brookhaven, 1st and 24th Election Districts, 2d Assembly District, County of Suffolk, the appeal is from a judgment of the Supreme Court, Suffolk County, entered June 4, 1970, which directed the respondent Board of Elections to place the names of said respondent candidates in the appropriate districts pursuant to said certificates. Judgment affirmed, without costs. No opinion. Christ, P. J., Hopkins, Martuscello, Brennan and Benjamin, JJ., concur.